Citation Nr: 1046775	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1979 to 
November 1983, and National Guard service from April 1986 to 
February 2001.
 
These matters come before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for Travel Board hearing in August 2006 
but withdrew his request for a hearing by written correspondence 
in August 2006.  Accordingly, the Board considers the Veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 
38 C.F.R. § 20.704 (9d), (e) (2010).

These matters were previously before the Board in January 2009 
and were remanded for further development.  They have now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA examination and opinion with respect to the issues of appeal 
was obtained in March 2005. 38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that a supplemental clinical opinion is warranted in 
this case.  The March 2005 VA examiner opined that "the claimed 
condition of the Veteran's multiple joints [bony synovitis] are 
not related to his military service."  Unfortunately, the 
examiner did not provide a written rationale for his opinion.  

Although various medical records reflect that the Veteran 
reported no known injury to the ankles, a June 1994 Annual 
Medical Certificate reflects that the Veteran reported that he 
had been seen or treated by a "dentist, physician, or other 
health care provider since [his] last periodic physical 
examination" and was currently receiving compensation for health 
or physical reason.  The Veteran explained that he was being 
treated for an old knee injury and "I received workmans comp for 
a broken ankle at work."  A June 1997 report of medical history 
reflects that the Veteran indicated that he had previously had a 
broken bone.  The physician's summary and elaboration notes a 
fracture of the left ankle with full recovery with closed 
reduction.  A January 1999 private medical record reflects that 
the Veteran recalled having worn a "bad pair of boots" in the 
Spring which did not fit him well.  A May 15, 2000 report 
reflects that the Veteran sought treatment for right foot pain 
and had a history of a right ankle fracture more than 10 years 
earlier.  The May 15, 2000 record reflects that a splint was 
placed on his right ankle.  A subsequent record dated May 18, 
2000 reflects that the Veteran was seen for a follow up 
appointment and that he had "reinjured his ankle two days ago 
stumbled up stairs landed on right foot."  An undated private 
medical record from T.B. Family Medical Clinics, reflects that 
the Veteran reported a fracture of an ankle in 1992.  In his 
claim filed in 2004, the Veteran reported that his right ankle 
disability began in February 1981.  In a statement dated in June  
2004, he stated that he twisted his right ankle and was treated 
for a sprain while stationed at Fort Lewis, Washington.  The 
above noted evidence, along with the numerous reports of gout, 
and other clinical evidence of record, should be considered by 
the VA examiner in rendering an opinion and rationale.  

As the Veteran has indicated that he received Workmans 
Compensation for a work-related ankle fracture, VA should attempt 
to obtain any such records.

Finally, the March 2005 VA examination report reflects that the 
Veteran reported that approximately two years after an in-service 
left knee injury, he sought treatment from a doctor.  The 
Veteran's STRs reflect that he injured his left knee in September 
1982, and was discharged from active service in November 1983.  
He did not enter National Guard service until April 1986; thus, 
any treatment for his left knee approximately two years after his 
1982 injury, would have been through a private medical provider.  
No such records are associated with the claims file.  The Board 
finds that any such records may be useful in adjudicating the 
claim and VA should attempt to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for his left 
knee, to include treatment approximately two 
years after his September 1982 injury.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain all pertinent medical 
records, not already associated with the claims 
file.  

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all records considered in 
conjunction with a Workmans Compensation claim 
related to a right ankle injury, as well as a 
copy of the determination on any such claim.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain all pertinent 
records, not already associated with the claims 
file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  Thereafter, request the March 2005 VA 
examiner to provide a supplemental opinion 
which states a rationale for his previous 
opinion regarding the etiology of the left 
knee and right ankle disabilities.  The 
examiner should consider, and indicate that 
he has considered, the clinical records which 
note various statements regarding ankle 
treatment and complaints (i.e. a broken ankle 
at work (June 1994 record), a fractured left 
ankle (June 1997 record), wearing a "bad 
pair of boots"(January 1999 record), a right 
ankle fracture (May 15, 2000 record ), a 
reinjured ankle (May 18, 2000 record), 
fracture of the ankle in 1992 (T.B. Family 
Medical Clinics record), the numerous records 
reflecting gout, and the Veteran's report 
that he twisted his right ankle and was 
treated for a sprain while stationed at Fort 
Lewis, Washington).  

4.  If the March 2005 VA examiner is not 
available, schedule the Veteran for a VA 
examination with a clinician to determine the 
etiology of the Veteran's current right ankle 
disability and left knee disability.  All 
necessary tests should be performed.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such 
a review was performed.  

The examiner is requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has a current 
right ankle disability and/or left knee 
disability causally related to his 
military service.  The examiner should 
consider, and indicate that he/she has 
considered, the clinical records which note 
various statements regarding ankle treatment 
and complaints (i.e. a broken ankle at work 
(June 1994 record), a fractured left ankle 
(June 1997 record), wearing a "bad pair of 
boots"(January 1999 record), a right ankle 
fracture (May 15, 2000 record), a reinjured 
ankle (May 18, 2000 record), fracture of the 
ankle in 1992 (T.B. Family Medical Clinics 
record), the numerous records reflecting 
gout, and the Veteran's report that he 
twisted his right ankle and was treated for a 
sprain while stationed at Fort Lewis, 
Washington).  Any opinion expressed should 
be accompanied by a complete rationale, 
and should include consideration of the 
above noted evidence.  

5.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

